Citation Nr: 1425366	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for bilateral hearing loss from 70 percent to 40 percent, effective December 1, 2010, was proper.  

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss, for the period from December 1, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of background, the RO reduced the Veteran's rating for service-connected bilateral hearing loss from 70 percent to 40 percent in a September 2010 rating decision, effective from December 1, 2010.  The Board finds that during the course of the appeal the Veteran made statements disagreeing with both the rating reduction as well as the newly assigned rating of 40 percent.  Specifically, in his Notice of Disagreement and in his Substantive Appeal, the Veteran stated that his hearing was not better, he had been given hearing aids, and that he specifically disagreed with the rating reduction.  Accordingly, the first issue on appeal is whether the September 2010 rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Further, the issue of a rating in excess of 40 percent for the period from December 1, 2010, has been adjudicated by the agency of original jurisdiction.  In the June 2011 Statement of the Case, the RO determined that a rating of 40 percent more closely approximated the Veteran's disability picture.  That issue was also specifically adjudicated in two Supplemental Statements of the Case dated in June 2011 and April 2012, wherein the RO found that a rating in excess of 40 percent for bilateral hearing loss was not warranted.  In light of the Veteran's statements indicating disagreement with his rating level, as separate from the rating reduction, and the fact that the issue has been adjudicated by the agency of original jurisdiction several times, the Board finds that a claim for a rating in excess of 40 percent for service-connected hearing loss is also before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant, if further action is required on his part.  

REMAND

Unfortunately, a remand is required for the Veteran's claims listed on the title page.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

Concerning the Veteran's claim regarding the propriety of the reduction of his disability rating for his service-connected bilateral hearing loss from 70 percent to 40 percent, the Board notes that the RO proposed the reduction in June 2010 correspondence and  implemented the reduction, effective December 1, 2010, in a September 2010 rating decision.  Subsequently, the Veteran filed his Notice of Disagreement (NOD) to the reduction in April 2011.  See 38 C.F.R. §§ 20.200 and 20.201 (2013) (noting a NOD begins an appeal of an issue and that a NOD must be in terms reasonably construed as disagreeing with an adjudicative determination by an agency of original jurisdiction and express a desire for appellate review).  

No Statement of the Case (SOC) was subsequently issued to respond to the Veteran's effort noted in his April 2011 NOD to appeal the reduction of his disability rating for bilateral hearing loss from 70 percent to 40 percent.  The Board notes that subsequent Supplemental Statements of the Case issued in June 2011 and April 2012 adjudicated only whether the Veteran was entitled to a rating in excess of 40 percent since December 1, 2010 and did not adjudicate the propriety of the reduction from 70 percent to 40 percent.  Therefore, the Board must remand the reduction issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Board further notes that the issue of a rating in excess of 40 percent for bilateral hearing loss, for the period from December 1, 2010, is inextricably intertwined with the issue of the propriety of the reduction from 70 percent to 40 percent, effective December 1, 2010.  As the Veteran's propriety of the reduction claim is being remanded, the possibility exists that the reduction might have been in error and void ab initio.  See Kitchens v. Brown, 7 Vet.App 320, 325 (1995) (where a veteran's rating has been reduced without observing the applicable laws and regulations, such a rating reduction is void ab initio).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Finally, the Board notes that the Veteran never received proper notice under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) concerning his claim for entitlement to a rating in excess of 40 percent for bilateral hearing loss, for the period from December 1, 2010.  On remand, the RO/AMC should provide proper VCAA notice regarding this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his claim of entitlement to a rating in excess of 40 percent for bilateral hearing loss, for the period from December 1, 2010, that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the Veteran's claim for a higher rating, including information concerning the assignment of disability ratings and effective dates.  

2.  The RO/AMC shall re-examine the Veteran's claim concerning the propriety of the reduction of his disability rating for bilateral hearing loss from 70 percent to 40 percent.  When any additional development has been completed, the RO/AMC should prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless this matter is resolved by granting the benefit sought, or by the Veteran's withdrawal of the Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal, should this issue be returned to the Board.  

3.  Thereafter, if appropriate, the RO/AMC shall readjudicate whether the Veteran is entitled to a rating in excess of 40 percent for his service-connected bilateral hearing loss, for the period since December 1, 2010.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, this issue should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



